Citation Nr: 1819595	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dengue fever, and if so, whether service connection is warranted.
5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for sciatica.  

7.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

8.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 11, 2007, and 20 percent disabling thereafter.   

9.  Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to July 11, 2007, 20 percent disabling from July 11, 2007 to May 24, 2012, and 80 percent thereafter.   


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to October 1968, to include service in the Republic of Vietnam.  The Veteran died in January 2014, and the Appellant is the Veteran's surviving spouse.  In August 2014 the AOJ determined that the Appellant could be substituted for the Veteran in this appeal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

With regard to the Veteran's increased rating claims, service connection for diabetes was granted in a September 2005 rating decision.  Within one year of that decision, the Veteran filed an increased rating claim for his diabetes.  In connection with that claim, new and material evidence in the form of a VA diabetes mellitus examination was associated with the claims file in June 2006.  A July 2006 rating decision deferred adjudication of the Veteran's diabetes claim but granted service connection for peripheral neuropathy of the right and left lower extremities.  An August 2006 rating decision confirmed and continued the 20 percent rating for diabetes.  In April 2007, within one year of the aforementioned rating decisions new and material VA treatment records were associated with the claims file.  As the treatment records addressed the Veteran's diabetes and lower extremity weakness, they are material to the diabetes and peripheral neuropathy claims.  The Veteran's diabetes claim was readjudicated in a November 2007 rating decision, which he timely appealed.  The Veteran's peripheral neuropathy claims were not readjudicated until the issuance of a July 2009 rating decision, which the Veteran timely appealed.  Accordingly, the Veteran's increased rating claims relate back to the rating decision granting service connection for diabetes.  See 38 C.F.R. § 3.156(b) (2017) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).

The Veteran's appeal had originally included the issues of entitlement to service connection for a heart disability and posttraumatic stress disorder (PTSD), as well as entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  An April 2013 rating decision granted service connection for coronary artery disease and PTSD, as well as entitlement to a TDIU.  Therefore, those claims have been resolved and are not before the Board.

The Board notes that on his February 2009 VA Form 9, regarding his increased rating claim for diabetes and service connection for a skin disorder, the Veteran requested a Board hearing.  Unfortunately, he died before a hearing could be scheduled.  In January 2018, the Board requested clarification as to whether the Appellant desired a hearing.  In a response that same month, she indicated that she did not desire a Board hearing.  

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for dengue fever and obstructive sleep apnea, entitlement to service connection for skin, respiratory, and lumbar spine disability; and entitlement to increased ratings for diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for skin and respiratory disabilities were denied in a September 2005 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  Evidence received since the final September 2005 rating decision is new and material regarding the previously denied claims for skin and respiratory disabilities.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for a skin disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen the claim for entitlement to service connection for a respiratory disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a skin disability and a respiratory disability were denied in a September 2005 rating decision.  Although the Veteran was notified of that decision in a September 20, 2005 letter, he did not appeal.  Additionally, new and material evidence regarding these claims was not received within the appeal period.  As such, the September 2005 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); see also 38 C.F.R. §§ 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received since the September 2005 denial of the claim includes additional VA treatment records, private treatment records, and lay statements from the Veteran, as well as treatise evidence.  The evidence is new, in that it was not of record at the time of the September 2005 rating decision.  Additionally, the lay statements are material because they provide additional information as to the origin and continuity of the Veteran skin and respiratory disabilities.  As such evidence is presumed credible for purposes of reopening the claims, the Board finds that new and material evidence has been received.  Accordingly, the claims for service connection for a skin and respiratory disabilities are reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disability is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, reports of hospitalization from the Washington VA Medical Center indicate that the Veteran was admitted for treatment on August 19, 2012, December 1, 2013, and January 23, 2014.  Nevertheless, VA treatment records subsequent to April 10, 2012 have not been associated with the claims file.  Accordingly, on remand all VA treatment records from April 10, 2012 to the Veteran's death must be obtained.

October 2007 Social Security Administration (SSA) correspondence indicates that the Veteran had applied for and met the medical requirements for SSA disability benefits, in part, due to his diabetes and neuropathy.  To date, the Veteran's SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

There also appear to be outstanding non-VA records that may be relevant to the Veteran's service connection claims.  A January 19, 2007 VA treatment record indicates that the Veteran received some type of Workman's Compensation for a "radiation injury."  On remand, reasonable efforts must be made to obtain any pertinent Workers' Compensation records.

With regard to the Veteran's skin claim, in various correspondences the Veteran asserted that his skin disability was related to stress and nervousness from his service-connected posttraumatic stress disorder (PTSD).  Accordingly, the Board finds that a claim for secondary service connection is reasonably raised by the record.  Accordingly, the Appellant should be provided with a notice letter advising her of how to substantiate a claim for service connection on a secondary basis.  

A June 2004 Agent Orange Registry Examination indicates that the Veteran was diagnosed with asthma and spongiotic psoriasiform dermatitis.  The Veteran and Appellant have asserted that these conditions are related to the Veteran's herbicide agent exposure and / or his service-connected PTSD.  Accordingly, the Board finds that VA medical opinions are warranted.

Finally, with regard to the Veteran's lumbar spine disability claim a March 2, 2005 treatment record from George Washington University Hospital indicates that the Veteran suffered a gunshot wound to his back in 1965.  Neither the Veteran nor the Appellant have asserted that the Veteran's lumbar spine disability was secondary to an in-service gunshot wound and such injury is not documented in his service treatment records.  Nevertheless, on remand the Appellant should clarify whether the Veteran suffered a gunshot wound to the back and, if so, identify the location of treatment received for that injury.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant a VCAA notice letter advising her of the information needed to substantiate a claim for service connection for a skin disability on a secondary basis.

2.  Obtain all outstanding VA treatment records from April 10, 2012 through January 28, 2014 and associate them with the claims file.

3.  Ask the Appellant to provide a completed release form with the names and addresses of all medical care providers that treated the Veteran for his claimed disabilities, to include any treatment regarding a gunshot wound to the back.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Appellant should be notified of such.

4.  With any assistance required from the Appellant, obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect such and the Appellant notified of such.

5.  After receiving any necessary contact information and authorization from the Appellant, request copies of the Veteran's Workman's Compensation records.  If the requested records are not available, the Appellant should be notified of such.

6.  After #1-5 has been completed to the extent possible, forward the claims file to an appropriate VA clinician to obtain opinions regarding the Veteran's respiratory claims.  The clinician must review the Veteran's claims file.  Following review of the claims file, the examiner should address the following:

a.  Identify all respiratory diagnoses present during the pendency of the appeal and prior to the Veteran's death.  

b.  State whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability was incurred during or is otherwise related to active service, to include the Veteran's presumed herbicide agent exposure.  Please explain why or why not.

7.  After #1-5 has been completed to the extent possible, forward the claims file to an appropriate VA clinician to obtain opinions regarding the Veteran's skin claims.  The clinician must review the Veteran's claims file.  Following review of the claims file, the examiner should address the following:
a.  Identify all skin diagnoses present during the pendency of the appeal.  

b.  State whether it is at least as likely as not (50 percent probability or greater) that any skin disability was incurred during or is otherwise related to active service, to include the Veteran's presumed herbicide agent exposure.  Please explain why or why not.

c.  State whether it is at least as likely as not (50 percent or greater probability) that any skin disability was caused by the Veteran's service-connected PTSD.  Please explain why or why not.

d.  If not, whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability was worsened (aggravated) by the Veteran's service-connected PTSD.  Please explain why or why not.

e.  If the clinician finds that the Veteran's skin disability was worsened by his service-connected PTSD, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of disability that is attributed to the Veteran's service-connected PTSD.

8.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


